Filed 1/17/14 Eric H. v. Superior Court CA5




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


ERIC H.,
                   Petitioner,                                                          F068439
         v.
                                                                              (Super. Ct. No. JV7237)
THE SUPERIOR COURT OF TUOLUMNE
COUNTY,
                                                                                    OPINION
                   Respondent;

TUOLUMNE COUNTY DEPARTMENT
OF SOCIAL SERVICES,

                   Real Party in Interest.


                                                   THE COURT
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. William G.
Polley, Judge. (Retired Judge of the Tuolumne Sup. Ct. assigned by the Chief Justice
pursuant to art. VI, § 6 of the Cal. Const.)
         Eric H., in pro. per., for Petitioner.
         No appearance for Respondent.
         No appearance for Real Party in Interest.
                                                        -ooOoo-

*        Before Poochigian, Acting P.J., Franson, J., and Peña, J.
       Petitioner, Eric H. (father), filed an extraordinary writ petition (Cal. Rules of
Court, rule 8.452)1 regarding his minor child, Devin H. (Devin). Father seeks relief from
the juvenile court’s order issued at the 12-month review hearing setting a Welfare and
Institutions Code section 366.262 hearing to consider termination of parental rights.
       On review, we conclude father’s petition is inadequate because it fails to comply
with the procedural requirements of rule 8.452. He fails to allege, let alone make an
arguable claim, that the juvenile court committed any error. Therefore, we will dismiss
his petition.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On October 4, 2012, a petition was filed alleging that Devin, then age two, came
within the jurisdiction of the juvenile court under section 300, subdivision (b). The
petition also alleged, inter alia, the following: In January 2011, and again in May 2011,
father physically assaulted Jeanette P. (mother). On both occasions, Devin was in the
home. On or about October 2, 2012, mother “disclosed ongoing domestic violence
between [her] and [father] in the presence of the child,” and stated that father “continues
to be verbally and physically abusive.”
       On November 13, 2012, a jurisdiction hearing was held at which the petition was
sustained. On December 4, 2012, at the disposition hearing, and again on May 21, 2013,
at the six-month status review hearing, father “[was] ordered to sign and comply with a
Dependency Drug Court Family Reunification case plan.” The objectives of the plan
include that father “not behave in a manner that is verbally, emotionally or physically
abusive or threatening ….”



1      All further rule references are to the California Rules of Court.
2      All statutory references are to the Welfare and Institutions Code.


                                              2
       The “Twelve Month Review Report” (unnecessary capitalization and emphasis
omitted) prepared by social worker Ashley Rice, filed November 21, 2013, and read and
considered by the court in advance of the 12-month review hearing, states, inter alia, as
follows: “Both parents continue to deny any responsibility for the situation their family
is currently in and minimize the circumstances that brought them to this point.”
“Although it is evident that [father] has been able to abstain from substance use
throughout this reporting period, participated in services and appears motivated to reunify
with his son, there continues to be concerns regarding [father’s] ability to provide stable
care to his son that is free from aggressive or threatening behaviors. [¶] [Father] was not
consistent in meeting his case plan requirements. For instance, [he] was provided with
multiple opportunities to address his mental health issues. However, [father] continued to
engage in verbal altercations with service providers and his peers. [Father] did not
acknowledge his inappropriate behaviors and became defensive and combative when the
issues were addressed with him. [Father] not only failed to take responsibility for his
actions, but he also failed to demonstrate any insight into how his past and current actions
have affected his son. One factor that led to Child Welfare Services (CWS) involvement
with this family was [father’s] aggression and inability to control his impulses and
behaviors. It is very concerning [father] continued to engage in this type of behavior,
given his participation in twelve months of court ordered services.”
       At the 12-month review hearing, social worker Rice testified to the following:
Father “denies any domestic violence has taken place between he and [mother].” Rice
“do[es] not believe that [father] is addressing the [domestic violence] issues.” Father has
“[not] made substantial progress in his addressing CWS’s concerns with regard to
domestic violence.” He “continued to engage in verbally abusive and threatening
behavior throughout this case, and is currently still displaying these behaviors.” In
telephone conversations, father “yelled at and threatened” Rice, and “this took place with

                                             3
other … service providers.” Members of therapy groups in which father participated
reported that father left voice mail messages in which he threatened “that they would be
physically harmed if X, Y, Z didn’t stop happening, something to that effect.” Such
conduct by father “does not follow [the] case plan objective” that he “not behave in a
manner that is verbally, emotionally, physical or sexually abusive or threatening.”
       Father was “involved in parenting classes through [Infant Child Enrichment
Services (ICES)].” He “dealt” with Cassie Ackers in that program. Ackers “terminated
services” to father after five months because “[s]he no longer felt safe or comfortable
providing the services to [father].”
       At one point in the hearing, the court, after noting that father had interrupted a
witness who was testifying, and he had done so previously in the hearing, stated, “I don’t
want that to happen again.” Later, father interrupted the deputy district attorney during
closing argument, at which point the court directed the bailiff to remove father to the jury
room. Father was later returned to the courtroom and thereafter, while the court was
speaking, father interrupted again. The court cautioned father, and shortly thereafter
concluded the hearing.
                                       DISCUSSION
       The purpose of writ proceedings such as this is to facilitate review of a juvenile
court’s order setting a section 366.26 hearing to select and implement a permanent plan
for a dependent child. (Rule 8.450(a).) A court’s decision is presumed correct.
(Denham v. Superior Court (1970) 2 Cal. 3d 557, 564.) It is up to the petitioner in such
proceedings to raise specific issues and substantively address them. (§ 366.26, subd. (l).)
This court will not independently review the record for possible error. (In re Sade C.
(1996) 13 Cal. 4th 952, 994.)
       Father states the following grounds for his claim that the challenged order is
erroneous: “My statement was false [be]cause of being in shock [due] to slander from

                                              4
my social worker and [Cassie] Ackers. Who have no hon[o]r for their job tit[le]s. My
yes’s were no’s, no’s were yes’s.” [Sic.] The remainder of his petition, as best we can
determine, consists of attacks on the credibility of Rice and Ackers. Father fails to raise
specific issues and substantively address them.
       To the extent father means to argue that the court erred in terminating
reunification services because he has made significant progress in resolving the problems
that led to Devin’s removal, that contention is without merit.
       The court may not extend reunification services absent a finding of a substantial
probability the child will be returned to the parent’s physical custody within 18 months of
removal. (§ 366.21, subd. (g)(1).) That finding, in turn, depends on three subordinate
findings, including the finding that the parent made “significant progress” on the
problems that led to removal (§ 366.21, subd. (g)(1)(B).)
       “We review an order terminating reunification services to determine if it is
supported by substantial evidence. [Citation.] In making this determination, we review
the record in the light most favorable to the court’s determinations and draw all
reasonable inferences from the evidence to support the findings and orders. [Citation.]
‘We do not reweigh the evidence or exercise independent judgment, but merely
determine if there are sufficient facts to support the findings of the trial court.’
[Citation.]” (Kevin R. v. Superior Court (2010) 191 Cal. App. 4th 676, 688-689.)
       Here, the court found that father’s progress was “minimal.” As demonstrated
above, there was ample evidence that father has shown an inability to control his anger
and refrain from verbal attacks. This evidence, in turn, supports the conclusion that
father has not made significant progress on the problems that led to Devin’s removal.
                                       DISPOSITION
       The petition for extraordinary writ is dismissed. This opinion is final forthwith as
to this court.

                                               5